Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 13, 2016

                                        No. 04-16-00256-CV

                    IN THE INTEREST OF D.M.P., ET AL., CHILDREN,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-00757
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
        In this accelerated appeal, the State’s brief was due on July 5, 2016. On July 12, 2016,
the State filed a first motion for extension of time to file its brief until July 25, 2016. See TEX. R.
APP. P. 38.6(b), (d).
       The State’s motion is GRANTED. The State’s brief is due on July 25, 2016.




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court